DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drink rim having a first section and a second section spaced apart from the first section around the drinking rim (claims 1 and  29)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,” the first container having a first lower end bounded by a first base wall and a first sidewall extending axially from the first base wall to an open first upper end that is configured to axially receive a drinking rim of a drinking accessory, the first container having a first fastening portion;
 a second container having a second lower end bounded by a second base wall and a second sidewall extending axially from the second base wall to an open, second upper end that is configured to axially receive the drinking rim of the drinking accessory, the second container comprising a second fastening portion that is releasably engageable with the first fastening portion”, in claims 1 and 19,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 and 19, it cannot be determined how could be “the first container having a first lower end bounded by a first base wall and a first sidewall extending axially from the first base wall to an open first upper end that is configured to axially receive a drinking rim of a drinking accessory, the first container having a first fastening portion;
 a second container having a second lower end bounded by a second base wall and a second sidewall extending axially from the second base wall to an open, second upper end that is configured to axially receive the drinking rim of the drinking accessory, the second container comprising a second fastening portion that is releasably engageable with the first fastening portion”.
In claim 1 and 29, it cannot be determined how could be “the drinking rim having a first section and a second section spaced apart from the first section around the drinking rim, wherein when the drinking accessory is mounted to the upper rim with the first section rotationally registered above the drinking opening in the beverage can the drinking rim is rotatable with the attachment portion relative to the beverage can while attached to the upper rim to bring the second section into rotational registration with the drinking opening without detaching the drinking accessory from the beverage can”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 19 is  rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakata (3,348,716). Nakata discloses, in figs. 1 and 2, a portable, multi-chamber carrying case , which is capable of  separately carrying a liquid and a flavouring agent, the carrying case comprising:
 a first container 11 having a first lower end bounded by a first base wall and a first sidewall extending axially from the first base wall to an open first upper end that is configured to axially receive a drinking rim of a drinking accessory 14 , the first container having a first fastening portion 23;
 a second container  12 having a second lower end bounded by a second base wall and a second sidewall extending axially from the second base wall to an open, second upper end that is configured to axially receive the drinking rim of the drinking accessory 14, the second container comprising a second fastening portion 22 that is releasably engageable with the first fastening portion 23; and
 a lid 14  that is configured to releasably cover and seal the second upper end; wherein the carrying case is configurable in a transport configuration in which the second fastening portion is engaged with the first fastening portion and the first upper end is covered and sealed by the second container and the second upper end is covered and sealed by the lid so that the first and second containers are sealed and fluidly isolated from each other; and

a use configuration in which the first upper end and the second upper end are each accessible to enable axial insertion and removal of the drinking rim of the drinking accessory.

Claim 29 is rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Blow, Jr. et al. (4,054,205) Blow, Jr. et al. disclose, in figs 1 and 2, a drinking accessory 20 of unitary, one-piece construction for connecting to a beverage can 30 having an upper end with a top surface that includes a drinking opening 22 and is bounded by an upper rim, the drinking accessory comprising:
 a substantially annular body portion defining a body axis and having an inner surface surrounding a central opening and an opposing outer surface;
 an attachment portion 26 extending laterally inwardly from the inner surface of the body portion and being configured to engage an upper rim of the beverage can in a detachable, snap-fit manner to form a substantially liquid-tight seal between the attachment portion and the upper rim to mount the drinking accessory to the upper the beverage can with the central opening registered above the top surface of a drinking can, the attachment portion being configured so that when the drinking accessory is mounted to the upper rim the drinking accessory is rotatable relative to the beverage can with the body while maintaining the liquid-tight seal and registration of the central opening with the top surface;
 a flared drinking portion 22 including a drinking sidewall extending axially away from the gripping portion in a first direction and terminating in a drinking rim configured to receive a flavouring agent 74, the drinking rim having a first section and a second section 24  spaced apart from the first section around the drinking rim, wherein when the drinking accessory is mounted to the upper rim with the first section rotationally registered above the drinking opening in the beverage can the drinking rim is rotatable with the attachment portion relative to the beverage can while attached to the upper rim to bring the second section into rotational registration with the drinking opening without detaching the drinking accessory from the beverage can.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        December 16, 2022